DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on November 12th 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on November 12th, 2021 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.


Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on November 7, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The claims are amended as follows:

	Lines 18-20 change “common line and connected to the common electrode; and a second common electrode line extending in the second direction and insulated from the second common line and connected to the common electrode.” To
	“common line and connected to the common electrode; 
a second common electrode line extending in the second direction and insulated from the second common line and connected to the common electrode;
wherein:
the first lines include first end portions and second end portions, the second end portions opposite the first end portions;
the first common line includes at least two first common lines including a right first common line and a left first common line;
the first protection circuits include a first group of first protection circuits and a second group of first protection circuits;
the first group of first protection circuits are connected to the first end portions and the right first common line;
the second group of first protection circuits are connected to the second end portions and the left first common line;
the second lines include third end portions and fourth end portions, the fourth end portions opposite the third end portions;
the second common line includes at least two second common lines including an upper second common line and a lower second common line;
the second protection circuits include a first group of second protection circuits and a second group of second protection circuits;
the first group of second protection circuits are connected to the third end portions and the upper second common line; and
the second group of second protection circuits are connected to the fourth end portions and the lower second common line.”

Claims 4, 6-11, and 13-14 are canceled.

Claim 15,
	Line 1 change “claim 14” to “claim 1

Claim 16,
	Line 1 change “claim 14” to “claim 1



Allowable Subject Matter
5.	1-3, 5, 12, and 15-16 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1, “the first common line not connected to the common electrode … the second common line connected to the first common line and not connected to the common electrode … the first group of first protection circuits are connected to the first end portions and the right first common line; the second group of first protection circuits are connected to the second end portions and the left first common line … the first group of second protection circuits are connected to the third end portions and the upper second common line; and the second group of second protection circuits are connected to the fourth end portions and the lower second common line ” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 2019/0035812 – Figs. 1-2 and [0038-0043]; US 2010/00084653 – Fig. 1; US 6,388,719 – Fig. 1; US 2018/0321559 – Fig. 12A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.